F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                        June 6, 2007
                                 TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                        Clerk of Court


 U N ITED STA TES O F A M ER ICA,

               Plaintiff - Appellee,                     No. 06-3423
          v.                                              (D. Kansas)
 GEORGE EARL BURKS, JR.,                        (D.C. No. 00-CR-40115-SAC)

               Defendant - Appellant.



                            OR D ER AND JUDGM ENT *


Before TA CH A, Chief Judge, A ND ER SO N and BROR BY, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Defendant/appellant George E. Burks appeals the sentence imposed

following his violation of the terms of his supervised release. W e affirm.




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
                                 BACKGROUND

      Burks pled guilty in 2001 to five counts of distributing crack cocaine and

was sentenced to sixty months’ imprisonment, followed by four years of

supervised release. The district court then revoked Burks’ initial term of

supervised release and sentenced him to three months’ custody, followed by 120

days in a half-way house. Accordingly, in M arch 7, 2006, Burks was released

from prison and entered the half-way house. On April 10, 2006, Burks left the

half-way house without permission and remained away without authorization.

      As a result, on April 11, 2006, Burks’ probation officer filed a petition with

the district court, which was amended in November 2006, alleging that Burks had

violated his supervised release by (1) leaving the half-way house without

permission on April 10 and thereafter absconding from supervision, and (2) being

convicted of driving without a license and speeding in Osage County, Kansas, on

September 7, 2006.

      At Burks’ revocation hearing on November 21, 2006, Burks stipulated to

the violations and the district court accordingly revoked his supervised release.

The court noted that the highest grade of violation was a Grade C under the

United States Sentencing Commission, Guidelines M anual (“USSG”), that his

criminal history was category I, and that it was imposing a tentative sentence of

twenty-one months. The court explained the sentence as follow s:




                                        -2-
       As to justification, the Court has considered the nature and
       circumstances of these violations, the characteristics of the
       defendant, and the sentencing objectives by statute. The Court has
       also considered the advisory, non binding Chapter 7 statements
       issued by the Sentencing Commission.

Tr. of H r’g at 5, R. Vol. II.

       Burks then requested a sentence of twelve months and one day, even

though he acknowledged that the advisory Guideline range for the violations was

three to nine months. His counsel further conceded that “Burks admittedly just

dropped his obligations to the Court and fled to Oklahoma.” Id. at 8. Defense

counsel also admitted that “w e do recognize that M r. Burks’ conduct is

qualitatively somewhat more severe than that guideline range may generally

contemplate, which is why we aren’t opposing a sentence above” the Guideline

range. Id. at 12.

       Burks’ counsel then argued for the sentence of twelve months and one day

on the ground that Burks was “somebody who hasn’t been in his entire life in any

real trouble except for the crack cocaine conviction” and further that, after

absconding from the half-way house, Burks had been in Oklahoma operating an

audio stereo business. Id. at 11-12. Burks’ counsel finally argued that Burks had

not returned to any criminal behavior.

       After listening to those arguments, as well as a personal plea from Burks,

the court stated that “the defense has not convinced the Court that there should be

a different sentence than the Court has indicated originally.” Id. at 14.

                                         -3-
Accordingly, the court sentenced Burks to twenty-one months’ imprisonment,

followed by no further supervised release.

      Burks appeals, arguing that the twenty-one-month sentence, which he

characterizes as “a substantial departure from the guideline range of 3-9 months,”

was erroneously imposed because the court “failed to articulate why it imposed

this particular sentence.” Appellant’s Br. at 5.



                                   D ISC USSIO N

      “Because [Burks] did not object to the procedure by which his sentence was

determined and explained, we may reverse the district court’s judgment only in

the presence of plain error.” United States v. Ruiz-Terrazas, 477 F.3d 1196, 1199

(10th Cir. 2007). “Plain error occurs when there is (i) error, (ii) that is plain,

which (iii) affects the defendant’s substantial rights, and which (iv) seriously

affects the fairness, integrity, or public reputation of judicial proceedings.” Id.

      Accordingly, we consider first whether there was error in the court’s

determination of Burks’ sentence. “In imposing a sentence following revocation

of supervised release, a district court is required to consider both Chapter 7’s

policy statements, as well as a number of the factors provided in 18 U.S.C.

§ 3553(a).” United States v. Cordova, 461 F.3d 1184, 1188 (10th Cir. 2006)

(internal citation omitted); see also 18 U.S.C. § 3583(e). The § 3553(a) factors

include:

                                          -4-
      [T]he nature and circumstances of the offense; the history and
      characteristics of the defendant; the need for the sentence imposed to
      afford adequate deterrence, protect the public, and provide the
      defendant with needed educational or vocational training, medical
      care or other correctional treatment in the most effective manner;
      pertinent guidelines; pertinent policy statements; the need to avoid
      unwarranted sentencing disparities; and the need to provide
      restitution.

United States v. Contreras-M artinez, 409 F.3d 1236, 1242 n.3 (10th Cir. 2005).

See 18 U.S.C. § 3553(a). The court, however, “is not required to consider

individually each factor listed in § 3553(a),” nor must it “recite any magic words

to show us that it fulfilled its responsibility to be mindful of the factors that

Congress has instructed it to consider.” United States v. Rodriguez-Quintanilla,

442 F.3d 1254, 1258-59 (10th Cir. 2006) (internal quotations omitted). Further,

we have stated that “imposition of a sentence in excess of that recommended by

the Chapter 7 policy statements of the Sentencing Guidelines w ill be upheld ‘if it

can be determined from the record to have been reasoned and reasonable.’”

United States v. Tedford, 405 F.3d 1159, 1161 (10th Cir. 2005) (quoting United

States v. Tsosie, 376 F.3d 1210, 1218 (10th Cir. 2004)).

      As the above factual recitation indicates, the district court’s explanation,

while certainly not expansive, was sufficient under our precedents. The court

explained it had considered the “nature and circumstances of the[] violations,”

“the characteristics of” Burks, the “sentencing objectives” of the statute, as w ell

as the advisory, non-binding statements of the Sentencing Commission in Chapter



                                           -5-
7. Further, the court listened to Burks’ specific arguments why his sentence

should be different and expressly rejected them. No more specificity is required

in our circuit, as w e presume the district court has considered the appropriate

factors the court has stated it has considered. Finally, the sentence imposed was

reasoned and reasonable.



                                  C ON CLU SIO N

      For the foregoing reasons, we AFFIRM the sentence in this case.

                                                ENTERED FOR THE COURT


                                                Stephen H. Anderson
                                                Circuit Judge




                                          -6-